            Case 2:20-cv-00095-LPR Document 12 Filed 08/31/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

TREMAIN HUGGINS                                                                        PLAINTIFF

v.                                  NO: 2:20-cv-00095-LPR-JJV

PATRICIA SNYDER,
Jail Administrator, Arkansas County                                                 DEFENDANT


                                              ORDER

       Before the Court is a Recommendation submitted by United States Magistrate Judge Joe J.

Volpe. No objections have been filed, and the time to do so has passed. After careful review of

the Recommendation and the record, this Court adopts the Recommendation in its entirety as the

Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.         The Complaint (Doc. No. 2) is DISMISSED WITHOUT PREJUDICE due to lack

of prosecution.

       2.       It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 31st day of August 2020.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
